EXHIBIT 10.4

TRADEMARK AND COPYRIGHT ASSIGNMENT

THIS TRADEMARK AND COPYRIGHT ASSIGNMENT (this “Assignment”) is dated as of May
20, 2009, and is by and between FRIEDMAN, BILLINGS, RAMSEY GROUP, INC. (d/b/a
ARLINGTON ASSET INVESTMENT CORP.), a corporation organized under the laws of the
Commonwealth of Virginia (“Assignor”), and FBR CAPITAL MARKETS CORPORATION, a
corporation organized under the laws of the Commonwealth of Virginia
(“Assignee”). Assignor and Assignee are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Assignor and its majority-owned subsidiaries collectively own all
right, title and interest in and to the Marks (as such term is defined herein);

WHEREAS, Assignor and its majority-owned subsidiaries collectively own all
right, title and interest in and to the Copyrights (as such term is defined
herein);

WHEREAS, pursuant to that certain Stock Repurchase Agreement, dated as of May
18, 2009 (“Repurchase Agreement”), by and between Assignor, FBR TRS Holdings,
Inc., and Assignee, Assignor agreed to assign to Assignee, and Assignee agreed
to accept, the assignment of all rights in the Marks and the Copyrights.

NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the Parties hereby agree as follows:

AGREEMENT

1.    “Marks” shall mean all right, title and interest of Assignor and its
majority-owned subsidiaries in and to all trademarks and service marks listed on
Schedule A hereto and any other trademarks or service marks registered by
Assignor or any of its majority-owned subsidiaries and any other trademarks or
service marks owned by Assignor or any of its majority-owned subsidiaries, in
each case, that relate to the business of the Assignee, including without
limitation all trademarks or services marks containing the terms “Friedman,”
“Billings,” “Ramsey,” “FBR,” “Pegasus,” or combinations, modifications or
versions thereof (collectively, the “FBR Terms”), but specifically excluding any
trademarks or services marks containing the terms “Arlington,” “Asset”,
“Investment” or “AAIC” or combinations, modifications or versions thereof
without containing any of the FBR Terms (provided, however, that all trademarks
and service marks containing the term “Arlington” shall be excluded from Marks
regardless of any FBR Terms or other terms contained in such trademark or
service mark). “Marks” shall include and all related common law rights and any
applications and registrations pertaining to the Marks, including any and all
rights, priorities and privileges of Assignor provided under United States,
state or foreign law, or multinational law, compact, treaty, protocol convention
or organization, with respect to the foregoing, and all goodwill associated
therewith.

 



--------------------------------------------------------------------------------

2.    “Copyrights” means all right, title and interest in and to all registered
or unregistered copyright(s) and/or copyright registration(s) and/or
application(s) related thereto owned by Assignor or its majority-owned
subsidiaries and that relate to the business of the Assignee (collectively, the
“Copyrights”).

3.    Assignor does hereby assign, sell and transfer to Assignee, its successors
and assigns, without any warranty of any kind, all right, title and interest of
Assignor or its majority-owned subsidiaries in and to the Marks and all of the
goodwill associated therewith and all right, title and interest of Assignor or
its majority-owned subsidiaries in and to the Copyrights (without limitation,
and all rights to renewal and extension of copyright, to the full term of terms
for which the Copyrights may be issued), the same to be held and enjoyed by
Assignee, its successors and assigns to the same extent that it would have been
held and enjoyed by Assignor or its majority-owned subsidiaries if this
Assignment had not been made, together with all claims for damages by reason of
past infringement of said Copyrights with the right to sue and collect the same
for its own use or for the use of its successors, assigns or other legal
representatives, in each case in the United States and all applicable
jurisdictions, if any, outside the United States, without limitation, in each
case together with the right to recover damages and profits and all other
remedies for past infringements thereof.

4.    To the extent that Assignee desires that Assignor or its majority-owned
subsidiaries deliver copies of documents, data, records or other information
included in the Copyrights, the Parties will cooperate and act in mutual good
faith to cause the delivery of such materials, with each of Assignee and
Assignor bearing one half (1/2) of the actual, reasonable costs of such
delivery.

5.    Assignor hereby authorizes the Register of Copyrights of the United States
and other empowered officials of the United States Copyright Office and the
United States Patent and Trademark Office and/or the appropriate empowered
officials in relevant jurisdictions outside the United States to transfer all
registrations for the Copyrights and the Marks to Assignee as assignee of the
entire right, title and interest therein or otherwise as Assignee may direct, in
accordance with this instrument of assignment.

6.    Assignor will take, or cause to be taken, all such other and further
action as may reasonably be required by Assignee in order to effect the
assignment contemplated hereby, including without limitation, to the extent
required, filing affidavits of use, completing registrations for pending Marks
and subsequently transferring such Marks to Assignee in accordance with the
terms hereof.

7.    Assignor shall cause its majority-owned subsidiaries to perform any and
all actions necessary to effect the performance of this Agreement.

8.    This Assignment is executed and delivered pursuant to the Repurchase
Agreement. Nothing contained in this Assignment shall in any way supersede,
modify, replace, amend, change or rescind the provisions, including the
warranties, covenants, agreements, conditions, or in general, any rights,
remedies or obligations of the parties as set forth in the Repurchase Agreement,
and in the event of any conflict between the terms and conditions of the
Repurchase Agreement and the terms and conditions of this Assignment, the
Repurchase Agreement shall control.

 

2



--------------------------------------------------------------------------------

9.    This Assignment shall be binding upon, and shall inure to the benefit of,
the Parties and their respective successors and permitted assigns.

10.    This Assignment shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Virginia, without giving effect to any
choice of law or conflict of law provisions or rule (whether of the Commonwealth
of Virginia or any other jurisdiction) that would cause the application of the
laws of any other jurisdiction other than the Commonwealth of Virginia. The
Parties agree, for the purposes of any action arising out of or relating to this
Assignment, to commence any such action solely in the state or federal courts
located in the Commonwealth of Virginia.

11.    EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY DISPUTE ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

12.    This Assignment may not be amended, supplemented or modified except by an
agreement in writing that makes specific reference to this Assignment and which
is signed by an authorized representative of each of the Parties. The failure of
a Party to assert any of its rights hereunder shall not constitute a waiver of
such rights nor in any way affect the validity of this Assignment or any part
hereof or the right of such Party thereafter to enforce each and every provision
of this Assignment. No waiver of any breach of or noncompliance with this
Assignment shall be held to be a waiver of any other or subsequent breach or
noncompliance.

13.    Wherever possible, each provision hereof shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any one or
more of the provisions contained herein shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such provision shall be
ineffective in the jurisdiction involved to the extent, but only to the extent,
of such invalidity, illegality or unenforceability without invalidating the
remainder of such invalid, illegal or unenforceable provision or provisions or
any other provisions hereof, unless such a construction would be unreasonable.

14.    Nothing contained in this Assignment shall create any rights in, or be
deemed to have been executed for the benefit of, any Person that is not a Party
or a successor or permitted assign of such a Party.

15.    Ambiguities, inconsistencies or conflicts in this Assignment will not be
strictly construed against either Party but will be resolved by applying the
most reasonable interpretation under the circumstances, giving full
consideration to the Parties’ intentions at the time this Assignment is entered
into and common practice in the industry. This Assignment shall be construed as
if drafted jointly by all of the Parties.

16.    This Assignment may be executed in counterparts, each of which shall be
deemed to be an original, but both of which together shall constitute one and
the same

 

3



--------------------------------------------------------------------------------

instrument. This Assignment shall become binding when both counterparts have
been signed by the Parties and delivered to each of the Parties by electronic
means or otherwise.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Assignment as of the date
first written above.

 

FRIEDMAN, BILLINGS, RAMSEY GROUP,

INC. (d/b/a ARLINGTON ASSET

INVESTMENT CORP.)

By:  

/s/ J. Rock Tonkel, Jr.

 

Name: J. Rock Tonkel, Jr.

Title:   President and Chief Operating Officer

 



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED FBR CAPITAL MARKETS CORPORATION By:  

/s/ Richard J. Hendrix

 

Name: Richard J. Hendrix

Title:   President and Chief Executive Officer

 